98 F.3d 1348
78 A.F.T.R.2d 96-6941
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ben WEIGANDT, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 96-35243.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 9, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Ben Weigandt appeals pro se the district court's summary judgment in favor of the United States in his action under 28 U.S.C. § 2410(a)(1) alleging that the federal tax lien on his property is invalid as a result of procedural defects in the assessment upon which the lien is based.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo,  Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990), and we affirm for the reasons stated by the district court in its order filed January 4, 1996.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3